DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				
Oath/Declaration
2.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Priority
3.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on:
	
    PNG
    media_image1.png
    178
    567
    media_image1.png
    Greyscale


Status of Claims
4.	This Office Action is in response to the amendments filed on March 3rd 2022. Claims 1-20, cancelled. Claims 21, 25-32, 36-46 are allowed. Claim 22-24, 33-35 are cancelled.
Response to Arguments
5.	Double patenting rejection has been withdrawn in view of terminal disclaimer filed on 12/21/2021 and approved on 12/21/2021.

Allowable Subject Matter
6.	Claims 21, 25-32, 36-46 are allowed. Claims 1-20, 22-24, 33-35 are cancelled.
	The following is an examiner’s statement of reasons for allowance: the closest prior arts of record, see 892, either singularly or combination fail to anticipate or render obvious specifically, with respect to Independent claim 1, in combination of with the other claimed limitations, which is directed to, an aerial vehicle, comprising: a sensor generating information from an environment around the aerial vehicle; and a processing apparatus coupled to a memory storing instructions that when executed causes the processing apparatus to: generate a depth map based on the environment, the depth map including maps cells corresponding to longitude angles and to latitude angles, wherein the depth map represents distances to closest surfaces of the environment around the aerial vehicle, and wherein the depth map is a function of longitude angles and latitude angles; and provide controls for the aerial vehicle based on the depth map; and wherein to generate the depth map comprises to: determine distance values for the map cells based on the distances to the closest surfaces of the environment around the aerial vehicle, wherein a first distance value for a first map cell is determined based on a first distance to a first closest surface of the environment around the aerial vehicle at a first longitude angle and a first latitude angle. The mutatis mutandis. Accordingly, dependent claims 25-31, 36-39, 41-46 are allowed.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442. The examiner can normally be reached Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 





/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        March 7, 2022